Citation Nr: 1760090	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-25 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Service connection for a respiratory disability, claimed as asthma.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel


INTRODUCTION

The Veteran served in the Air National Guard and had active duty from February 26, 2008 to June 19, 2008 under the provisions of 10 U.S.C. § 12301(d) (2012).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In December 2014 and May 2015, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development consistent with the instructions set forth below.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that she has a respiratory disorder, to include asthma and reactive airway disease, that she believes either began during her period of active duty, or in the alternative, pre-existed her active duty and was worsened thereby.

In December 2014, the Board remanded this matter to obtain an opinion whether any respiratory disabilities were related to service or if any clearly and unmistakably existed prior to service, whether any did not undergo a worsening in service.  

In March 2015, the Veteran underwent a VA medical examination which the Board finds inadequate.    Initially, the VA examiner noted that only the VA treatment records were reviewed, not the Veteran's claims file.  She opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the Veteran was seen and evaluated for a respiratory condition during her military service.  She related however, that she had similar symptoms prior to entering the military. She was seen by a lung specialist during her military service and the diagnosis of asthma was not confirmed after multiple diagnostic tests. The current tests also do not confirm the
diagnosis of asthma. Therefore, this veteran did not develop asthma prior to,
during or after her military service.  However, in the Board's December 2014 remand, it was specifically noted that the Veteran had been diagnosed with asthma as reflected in medical evidence submitted between June 2010 and October 2010, including an October 2010 letter from a family nurse practitioner noting that the Veteran developed asthma during and following service. The Board notes that service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In this case, the Veteran has not yet been provided a VA examination that adequately addresses the issue of service connection for a respiratory disability that includes fully explained rationales. Therefore, on remand, the Veteran should be afforded an additional VA examination to determine the nature and etiology of any diagnosed respiratory disability. Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following actions:
 
1.  Schedule the Veteran for an appropriate VA examination, by an examiner who has not previously examined the Veteran, to determine the etiology of any diagnosed respiratory disability.  The claims folder, and a copy of this REMAND and the December 2014 REMAND, must be provided to and reviewed by the examiner as part of the examination. The examiner should be asked to review the entire record and take a detailed history from the Veteran.  Specifically, the examiner should elicit from the Veteran a full description of any respiratory symptomatology experienced prior to service, during service, and since service. All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should reconcile the opinion with all other opinions of record.

The examiner should provide the following:

(a) Clearly identify all diagnosed respiratory disabilities. In doing so, the examiner should clearly consider all respiratory disabilities diagnosed during the course of the appeal, to include, but not limited restrictive airway disease and asthma, and attempt to reconcile the various diagnoses.

(b) The examiner should opine whether any diagnosed respiratory disability, to include reactive airway disease or asthma, clearly and unmistakably existed prior to the Veteran's entry in active service.  

(c) If it is determined that a respiratory disability, to include reactive airway disease or asthma, clearly and unmistakably existed prior to service, the examiner should determine whether there is clear and unmistakable certainty that any pre-existing respiratory disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease.

(d) If any diagnosed respiratory disability, to include reactive airway disease or asthma, did not clearly and unmistakably exist prior to service, the examiner should opine whether it is at least as likely as not that (50 percent probability or greater) that it had its onset during service, or was related to any event of service. If it is determined that there is another likely etiology for any diagnosed respiratory disability, to include reactive airway disease or asthma, that should be stated.

A complete rationale for all opinions expressed should be provided

2. After ensuring compliance with the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

